Case 3:19-cv-01713-BAS-AHG Document 39 Filed 07/10/20 PageID.1034 Page 1 of 3




   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   4 Los Angeles, California 90067
       Telephone: (310) 552-4400
   5 Facsimile:   (310) 552-8400
   6 Attorneys for Plaintiff Herring Networks, Inc.

   7

   8

   9                             UNITED STATES DISTRICT COURT
  10                          SOUTHERN DISTRICT OF CALIFORNIA
  11

  12 HERRING NETWORKS, INC.,                            CASE NO. 3:19-cv-01713-BAS-AHG
  13                    Plaintiff,                      Assigned for All Purposes to:
                                                        Hon. Cynthia Bashant
  14              v.
                                                        PLAINTIFF’S OBJECTION TO
  15 RACHEL MADDOW; COMCAST                             NEW EVIDENCE SUBMITTED
       CORPORATION; NBC UNIVERSAL                       WITH DEFENDANTS’ REPLY IN
  16 MEDIA, LLC; AND MSNBC CABLE                        SUPPORT OF MOTION FOR
       LLC.                                             ATTORNEYS’ FEES AND COSTS
  17
                        Defendants.
  18
                                                        Action Filed:     September 9, 2019
  19                                                    Trial Date:       None
  20

  21

  22

  23

  24

  25

  26
  27

  28

       466703.1                                                      Case No. 3:19-cv-01713-BAS-AHG
                  PLAINTIFF’S OBJECTION TO NEW EVIDENCE SUBMITTED WITH DEFENDANTS’ REPLY
Case 3:19-cv-01713-BAS-AHG Document 39 Filed 07/10/20 PageID.1035 Page 2 of 3




   1              Plaintiff Herring Networks, Inc. objects to new evidence filed by Defendants
   2 with their Reply Memorandum in support of their Motion for Attorneys’ Fees and

   3 Costs—specifically, a 2014 motion for attorneys’ fees filed by Miller Barondess,

   4 LLP in another matter (the “Fee Motion”). (Dkt 38-3.) Where new evidence is

   5 submitted with a reply, that evidence may be challenged by objection. See

   6 Townsend v. Monster Bev. Corp., 303 F. Supp. 3d 1010, 1026-27 (C.D. Cal. 2018)

   7 (“parties routinely challenge new evidence filed in support of a reply by objecting to

   8 such new evidence.”).

   9              A.    Defendants Improperly Submitted New Evidence In Their Reply
  10              Generally, “reply briefs are limited in scope to matters either raised by the
  11 opposition or unforeseen at the time of the original motion.” Burnham v. City of

  12 Rohnert Park, 1992 WL 672965, at *1 n.2 (N.D. Cal. May 18, 1992). “New

  13 evidence submitted as part of a reply is improper” because “the opposing party is

  14 deprived of the opportunity to respond.” Morris v. Guetta, 2013 WL 440127, *8

  15 (C.D. Cal. Feb. 4, 2013). For these reasons, “the district court may decline to

  16 consider new evidence or arguments raised in the reply, and generally ‘should not

  17 consider the new evidence without giving the non-movant an opportunity to

  18 respond.’” Townsend, 303 F. Supp. 3d at 1027.
  19              Put simply: Defendants do not get a second chance to submit evidence with
  20 their Reply that they could have put forth with their moving papers. The Fee

  21 Motion is from 2014. (Dkt. 38-3 at 2.) If Defendants thought it was relevant to

  22 their Motion for Attorneys’ Fees and Costs, they should have included it in their

  23 moving papers. They failed to do so, and now Defendants are grasping at straws to

  24 justify their exorbitant rates.

  25              B.    The Miller Barondess Fee Motion Shows That Defendants’ Fee
  26
                        Request Is Unreasonable

  27              In any event, the Fee Motion only undermines Defendants’ fee request here.
  28 The Fee Motion was filed in Margosian v. Bank of the West, a complex lender

       466703.1                                      1               Case No. 3:19-cv-01713-BAS-AHG
                  PLAINTIFF’S OBJECTION TO NEW EVIDENCE SUBMITTED WITH DEFENDANTS’ REPLY
Case 3:19-cv-01713-BAS-AHG Document 39 Filed 07/10/20 PageID.1036 Page 3 of 3




   1 liability case where plaintiffs asserted more than 20 causes of action and sought to

   2 recover more than $20 million in damages. (Dkt. 38-3 at 4, 7.) Miller Barondess

   3 defended nine depositions and responded to more than a hundred document requests

   4 and interrogatories. (Id. at 4, 9.) Miller Barondess also filed a motion for judgment

   5 on the pleadings, a demurrer, motions to compel, a motion for partial summary

   6 adjudication, and a cross-complaint. (Id. at 4-5.) The case eventually proceeded to

   7 a nine-day trial. (Id. at 10.) For all of this work, Miller Barondess sought only $1.2

   8 million in fees. (Id.) By comparison, here, Defendants seek nearly a third of that

   9 amount for a single motion that challenged a single cause of action based on a single

  10 statement.

  11              Defendants also misrepresent the rates that Miller Barondess sought to
  12 recover in Margosian. The Miller Barondess attorneys sought to recover a blended

  13 hourly rate of $500 for all three attorneys (two partners and one associate with 9

  14 years’ experience) staffed on the matter. (Id. at 8.) This blended rate is less than

  15 one third of what Defendants are seeking here for Mr. Boutrous. It’s also less than

  16 the $625 per hour that Defendants seek for Ms. Moshell and Mr. Rubin—associates

  17 with less than three years of legal experience.

  18              Moreover, the Margosian case demonstrates that Defendants overstaffed this
  19 case. In Margosian—a complex matter that went to trial—Miller Barondess staffed

  20 the case with only three attorneys. By comparison, Gibson Dunn staffed this case

  21 with five attorneys, plus two paralegals and two “researchers,” to prepare one

  22 pleadings motion.

  23 DATED: July 10, 2020                       MILLER BARONDESS, LLP
  24

  25                                            By:         /s/ Amnon Z. Siegel
  26                                                   AMNON Z. SIEGEL
                                                       Attorneys for Plaintiff Herring Networks,
  27                                                   Inc.
  28

       466703.1                                      2               Case No. 3:19-cv-01713-BAS-AHG
                  PLAINTIFF’S OBJECTION TO NEW EVIDENCE SUBMITTED WITH DEFENDANTS’ REPLY
